 366DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find that all employees of the Employer at its operations locatedatWarroad, Minnesota, excluding the office clerical employees, guards,and supervisors as defined in the Act constitute an appropriate bar-gaining unit within the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.]Bricklayers,Masons and Plasterers International Union ofAmerica, AFL-CIO; Tile and Terrazzo Workers Local No. 4,Bricklayers,Masons and Plasterers International Union ofAmerica,AFL-CIO; International Association ofMarbleSlate and Stone Polishers,Rubbers&Sawyers, Tile andMarble Setters'Helpers, Marble Mosaic and TerrazzoWorkers'Helpers,AFL-CIO;Tile and Marble Helpers and PolishersLocal No. 29, International Association of Marble Slate andStone Polishers,Rubbers& Sawyers,Tile and Marble Setters'Helpers,Marble Mosaic and Terrazzo Workers' Helpers, AFL-CIO; Terrazzo Helpers LocalNo. 81,International Associationof Marble Slate and Stone Polishers,Rubbers&Sawyers, Tileand Marble Setters' Helpers,Marble Mosaic and TerrazzoWorkers' Helpers,AFL-CIO;and Baltimore Building andConstruction Trades Council,AFL-CIOandSelby-Battersby& CompanyBricklayers,Masons and Plasterers International Union ofAmerica, AFL-CIO; Tile and Terrazzo Workers Local No. 4,Bricklayers,Masons and Plasterers International Union ofAmerica, AFL-CIO; International Association of Marble Slateand Stone Polishers,Rubbers&Sawyers,Tile and MarbleSetters'Helpers,Marble Mosaic and Terrazzo Workers' Help-ers,AFL-CIO;Tile and Marble Helpers and Polishers LocalNo. 29, International Association of Marble Slate and StonePolishers,Rubbers& Sawyers,Tile and Marble Setters' Help-ers,Marble Mosaic and Terrazzo Workers' Helpers,AFL-CIO;Terrazzo HelpersLocal No. 81;International Association ofMarble Slate and Stone Polishers,Rubbers & Sawyers, Tileand Marble Setters'Helpers,Marble Mosaic and TerrazzoWorkers' Helpers,AFL-CIO;and Baltimore Building andConstruction Trades Council,AFL-CIOandAssociated Build-ers and Contractors of Maryland,Incorporated.Cases Nos.5-CC-y,6 and 5-CC-47.February 15, 1957DECISION AND ORDEROn May 11, 1956,Trial ExaminerAlbert T. Wheatleyissued hisIntermediate Report inthe above-entitled proceeding,finding that117 NLRB No. 51. BRICKLAYERS, MASONS AND PLASTERERS, ETC.367Respondent Baltimore Building and Construction Trades Council,herein called Respondent Council or Council, had engaged in and wasengaging in certain unfair labor practices, and recommending that itcease and desist therefrom and take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto.TheTrial Examiner also found that Council had not engaged in certainother unfair labor practices alleged in the complaint, and recom-mended that these allegations be dismissed.Thereafter, Council andthe Charging Parties each filed exceptions to the Intermediate Reportand supporting briefs.In support of the Intermediate Report, andin reply to the exceptions and brief of Council, the General Counselfiled with the Board the same brief he submitted to the Trial Ex-aminer.Council's request for oral argument is hereby denied, as therecord and exception and briefs, in our opinion, adequately presentthe, issues and the positions of the parties.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and entire record in thecase, and finds merit in Respondent Council's exceptions, to the extentand for the reasons shown below.Consequently, the findings in theIntermediate Report are adopted only insofar as consistent with thisDecision and Order.On November 17, 1955, during the course of the hearing, all theoriginal Respondents, excepting Council, consisting of the three localunions and their respective international unions, executed a settle-ment stipulation in which they agreed to remedy the alleged violationsof Section 8 (b) (1) (A), (2), (3), (4) (A), and (4) (B) of the Act.On December 5, 1955, the Board issued an order against these originalRespondents consistent with the provisions of the settlement stipula-tion, which it approved; and on March 22, 1956, the United StatesCourt of Appeals for the Fourth Circuit entered a decree in conform-ance with the Board order.However, the hearing was continuedand ultimately concluded respecting allegations of the same unfairlabor practices against Council, named in the complaint as a jointrespondent.Whether the specific conduct constituting the alleged unfair laborpractices is attributable to Council is the sole issue we need pass upon.On this issue, we disagree with the conclusion of the Trial Examinerthat the record supports a finding against Council.There is no substantial dispute as to the facts; they are detailed inthe Intermediate Report, and will only be broadly summarized here:The violations alleged in the complaint are directly tied to the strikeon April 21, 1955, of the tile and terrazzo employees of Selby-Battersby, a union subcontractor.The strike was called by original 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondents Local 4 of Bricklayers International Union, and Locals29 and 81 of Stone Polishers International Union, acting jointly,because Selby-Battersby refused to incorporate in its contracts withthese locals the terms of the Standard Agreement.The particularobjection of Selby-Battersby to the Standard Agreement pertained tothe provisions therein (a) which would permit employees covered bythe contract to refuse to work on a job on which were also employedany nonunion workers of the building construction trades; and (b)which required that subcontractors and general contractors signatoryto the Standard Agreement would do business only with other signa-tories 'thereto.The Standard Agreement was drawn up, after aseries of meetings and discussions from January 6 to March 24, 1955,by certain union international representatives in the building andconstruction trades and employer representatives, mainly of employerassociations, all acting jointly within the framework of a tentativeorganization referred to as the Joint Conference Planning Group.On March 24, 1955, contemporaneous with the origination of theStandard Agreement, the joint union-employer organization wasformalized as the Joint Conference Board, and regular meetings con-tinued thereafter on this basis.The program of the Joint Confer-ence Board envisaged execution of the Standard Agreement by inter-national unions and employer associations ; regular publications ofdirectories listing signatories to the Standard Agreement; and theincorporation of the terms of the Standard Agreement in the regularcollective-bargaining contracts negotiated between the local unionsand the individual employers or associations.Frank Ellis, who was business manager of Local 4, and also held thepost of president of Respondent Council, acted as spokesman for thelocal unions in their 1956 contract negotiations with Selby-Battersbyand other tile and terrazzo subcontractors.'After the major devel-opment work of the Joint Conference Board had been completed withthe drafting of the Standard Agreement, certain local union officerswere appointed by their respective international representatives asalternates to the Joint Conference Board.Ellis, by reason of hisposition in Local 4, was made such an alternate for the Bricklayersinternational representative.Alternates had no vote when the inter-national representative was present.As was the apparent finding ofthe Trial Examiner, the record is devoid of evidence that Council wasat any time represented in either the Joint Conference PlanningGroup or the Joint Conference Board, or that Ellis at any time actedfor Council in the negotiations with Selby-Battersby, and in theinducement of the employees to strike.Such affirmative evidence asdoes appear indicates to the contrary. It was the specific finding of1Oniv Selbv-Battersby was struck BRICKLAYERS, MASONS AND -PLASTERERS, ETC.369the Trial Examiner that "Council as a unit did not take an active partin carrying out the program," after it had "initiated the currentmovement" which resulted in the Joint Conference Planning Groupand the Joint Conference Board.However, 'the Trial Examiner,nevertheless concluded that Council was responsible, principally onthe basis that the inducement of Selby-Battersby's employees to strikewas part of a "joint venture" in which Council was "a participant."As support for this conclusion, the Trial Examiner relies essentiallyupon (1) Council's past "unlawful" activities against open shop gen-eral. contractors in the Baltimore area, as established in theStoverSteelcase; 2 (2) Council's letter of December 3, 1954, to the Buildingand Construction Trades Department, AFL; and (3) the incidentsrelating to the April 26, 1955, meeting in Washington, D. C.InStover Steel,Council together with Local 16 of the Iron WorkersUnion were alleged to have violated Section 8 (b) (4) (A) of the Actin connection with picketing, in which Council directly participated,of certain building construction projects in Baltimore.The Boardoriginally dismissed the complaint in that case on the ground that thepicketing constituted lawful primary action.3However, on Febru-ary 26, 1955, the Court of Appeals for the Fourth Circuit reversedthis finding and remanded the case to the Board. Thereafter, theBoard issued an order consistent with the Court's findings.'TheStover Steelcase was decided by the Board on June 28, 1954,which preceded by more than 6 months the filing of the charge herein,on May 3, 1955.Therefore, under Section 10 (b) of the Act,' Coun-cil's conduct evidenced in theStover Steelcase may not serve as abasis for an unfair labor practice finding.The Trial Examiner wasthus in error in predicating his finding of Council's responsibility onevidence of Council's past conduct in theStover Steelcase .6WhileSection 10 (b) would permit theStover Steelconduct of Council tobe considered as background evidence,' essentially the only fact in therecord that can be construed in the light of such background evidenceis Council's December 3, 1954, letter to the Building and ConstructionTrades Department.The content of the December 3 letter, as will befurther described below, as well as the ensuing exchanges of corre-2John A. Piezonki,d/b/a Stover Steel Servicev.N. L. it.B.,219 F. 2d879 (C. A. 4).3Baltimore Building and Construction Trades Council,et al.(Stover Steel Service),108 NLRB 15754 Baltimore Building and Construction Trades Council,etal.(Stover Steel Service),112 NLRB 1044.Sectionno complaint shall issuebased upon any unfairlabor practice occurringmore than six monthsprior to the filing of the charge with theBoard and the serviceof a copy thereofupon the person against whomsuch cha,ge ismade, .. .6News PrintingCo., Inc.,110 NLRB 210.See also,e.g.,SenoritaHosiery Mills, Inc,115 NLRB 1304;Tennessee KnittingMills, Inc,88 NLRB 1103;Superior Engraving Co. v.N. LR B., 183 F. 2d 783 (C. A 7), cert. denied 340 U. S 9307 Id.i423784-57-vol 117-25 37 0DECISIONSOF NATIONALLABOR RELATIONS BOARDspondence between Council and the Building and Construction TradesDepartment, indicate no unlawful design on the part of Council."Consequently, in view of Section 10 (b), we must eliminate any re-liance on Council's conduct inStover Steelas evidence of the unfairlabor practices alleged in the present case.On December 3, 1954, Ellis, in his capacity of Council president,sent aletter to Richard Gray, president of the Building and Construc-tion Trades Department.The substance of the letter was a requestof Gray that he "refer this communication to the various Internationalpresidents and ask them to again send their representatives in toBaltimore to lay plans to help the nonunion situation in Baltimoreand vicinity."On December 20,1954, the Building and ConstructionTrades Department, by Frank Bonadio, secretary-treasurer, addresseda letter to the general presidents of its affiliate international unionsinforming them of Council's request, and asked, that representativesbe assigned to Baltimore to attend meetings on January 6 and 7, 1955,and be prepared to devote "regular attention" to help develop "anorganizingplan in Baltimore, Maryland, for combating the veryserious nonunioncondition which now exists in that area." 9There-after, asgenerally related above, the joint meetings of the union inter-.national representatives and employer representatives were regularlyheld from which evolved the Joint Conference Board and the StandardAgreement. In sum, we find no indication in Council's December 3letter of an unlawful objective or plan, nor any probative basis, director indirect, for linking Council with the Joint Conference Board andthe Standard Agreement.Accordingly, we are unable to attach anyappreciable weight to the December 3 letter as evidence of Councilresponsibility for the alleged violations.Statements made at the April 26, 1954, meeting in Washington,D. C., together with the events of May 4 and 5, 1954, were cited by theTrial Examiner as further support for his holding against Council onthe responsibility issue.Specifically, the Trial Examiner alluded tothe "impli [cation] that the union spokesmen 10 at the April 26 meetingwere acting in more of a capacity than that of representatives forthe Bricklayers [International Union] . . . or for Local 4 thereof."The precise finding the Trial Examiner intended to make here is notclear.In any case, we find no adequate support in the record for aconclusion that Ellis, in relation to these specific events which post8 As of the time of such correspondence and thereafter, until February 26, 1955, whenthe Fourth Circuit banded down its opinion inStover Steel,the Board's decision was out-standing that Council's conduct inStover Steel wasnot unlawfulOThe December 20 letter is reproduced in its entirety in footnote 9 of the IntermediateReport.We note in the letter, among other things, the expressed desire "to support asensible,legaland constructive organizing plan."[Emphasis supplied.]10 Consisting,in addition to Frank Ellis,of Thomas Murphy, John Murphy,and MitchaelMinotti,treasurer,secretary,and international representative,respectively,of BricklayersInternational Union BRICKLAYERS, MASONS AND PLASTERERS, ETC.371dated the April 21 strike, was acting for Council, or even for the JointConference Board.The record discloses a number of further affirmative factors inCouncil's favor on this issue.Among other, (a) Council had 19 affil-iated locals as of June 30, 1955 ; whereas, 25 locals had subscribed tothe Standard Agreement; (b) there were locals affiliated with Councilwhich did not sign the Standard Agreement, and locals generallywhich did not sign which were not members of Council; there werealso locals which signed but which did not honor the StandardAgreement; (c) the pre-Standard Agreement planning and develop-ment program was financed largely by Carpenters InternationalUnion, whose locals were not in Council ; (d) Council was apparentlydisavowed by the Joint Conference Board: Thus, it was testified bythe chairman of the Joint Conference Board, and others, that a condi-.tion of the program at the very outset was that it would be in thehands of international representatives and would specifically excludeCouncil.Certain international representatives stated initially thatthey would not participate if Council also participated. In one in-_stance, early in the program, Ellis, who was attempting to obtainadmittance to the Joint Conference Board meeting apparently as aCouncil representative, was actually prohibited from attending.The evidence in this record, in our judgment, is insufficient to'sustain a conclusion of Council responsibility.We shall accordinglydismiss the complaint on this general ground."Moreover, we are notunmindful of the fact that a remedy as to all acts alleged herein asunfair labor practices has already been provided by consent in thesettlement stipulation and the Fourth Circuit decree covering Locals4, 29, and 81 and their respective international unions isOn the basis of the foregoing, and the entire record, we shall accord-ingly dismiss the complaint in its entirety.[The Board dismissed the complaint.]MEMBER BEAN took no part in the consideration of the aboveDecision and Order.'"We find it unnecessary to pass upon the legal Implication of the broad "joint venture"theory as used by the Trial' Examiner.a CP.United Cigar-Whelan Stores Corporation andWhelanDrug Company, Inc.,115NLRB 1214INTERMEDIATE REPORTSTATEMENT OF THE CASEThis case involves the efforts of certain unions to secure an agreement, known asthe Standard Agreement.On or about April 21, 1955, the employees of Selby-Battersby engaged in a concerted cessation of work. It is alleged that this strikewas because of Selby-Battersby's refusal to sign the Standard Agreement and thatby this strike the Respondents violated Section 8 (b) (1) (A), 8 (b) (2), 8 (b) (3),8 (b) (4) (A), and 8 (b) (4) (B) of the National Labor Relations Act, herein calledthe Act.At the conclusion of the case-in-chief of the General Counsel, the General 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDCounsel, the Charging Parties,' and all Respondents except the Baltimore Buildingand Construction Trades Council (sometimes referred to herein as the Council)entered into a settlement stipulation.2After the execution of the settlement stipula-tion the proceedings against all Respondents except the Baltimore Building and Con-struction Trades Council was adjourned pending approval by the Board of the settle-ment stipulation.3Further hearings were conducted with respect to the issues involv-ing the Baltimore Building and Construction Trades Council.4This report concernsonly the issues involving the Council.There are two principal matters to be con-sidered: (1)Whether the acts and conduct complained of are proscribed by the Act;and (2) whether the Baltimore Building and Construction Trades Council is re-sponsible for such acts and conduct.Respondent Council contends that there is nosubstantial evidence to support findings that unfair labor practices actually were com-mitted, and assuming that the evidence supports findings of unfair labor practices,that the Council is not chargeable with such conduct.THE FACTS5The Council 6 has long been disturbed by the fact that union members have beenworking on construction projects of open-shop general contractors alongside non-union men,in violationof the Council's bylaws, which provide,inter alia,"nomember of any affiliated union will be allowed to work on a job where there arenonunionmen of any craft at work, except by special dispensation by theCouncil...Prior to the events involved herein the Council engaged in acampaign directed at open-shop general contractors in the Baltimore area to requirethem to employ members of its affiliated Building Crafts Unions. Some of thetactics employed in this campaign have been found to be violative of the Act. See,Piezonkid/b/a Stover Steel Service v. N. L. R. B.,219 F. 2d 879 (C. A. 4).7s Selby-Battersby&Company, herein referred to as Selby-Battersby,and AssociatedBuilders and Contractors of Maryland,IncorporatedSelby-Battersby,a Delaware corporation,with its principal place of business in Phila-delphia, Pennsylvania,engages, as a subcontractor,in the installation of tile, terrazzo,and resilient flooring and acoustical ceilings and manufactures several types of composi-tion flooring, and acts as distributor for materials manufactured by other concerns.During 1954,it performed construction work and sold materials in 28 States,2 territories,and 2,foreign countries of the value of approximately$1,300,000.During the sameperiod,it performed services and sold materials in the State of Maryland of the valueof approximately$570,000.AssociatedBuilders and Contractors of Maryland,Incorporated,isa corporationhaving as its central purpose "maintenance of the open-shop-policy throughout thebuilding and construction industry."Its members consist of general and subcontractorsengaged in commercial,institutional,and industrial construction work, for the most partinMaryland.During 1954,general contractors associated with this corporation andGarden Construction Corporation,an open-shop general contractor doing business inMaryland,purchased materials,supplies,and equipment,directly from outside Marylandwith a value in excess of$1,000,000.There is no issue herein concerning jurisdiction.However,Respondent,Baltimore Building and Construction Trades Council,AFL-CIO,does contest the status of Associated Builders and Contractors of Maryland,Incorporated,as a party to the complaint(though not its right to file a charge).The Trial Examinerbelieves and finds this position to be immaterial to the issues herein.2 The settlement stipulation provides for a settlement of the cases except with respectto the Baltimore Building and Construction Trades Council.On or about December 8, 1955, the Board approved the aforesaid stipulation.The hearings were concluded on December 14, 1955.Briefs were received on April30, 1956.Counsel for the Charging Parties also submitted a motion to correct thetranscript.No opposition to said motion has been received and said motion is herebygranted.5 The facts are not largely in dispute; the controversy is as to the legal consequenceswhich spring from them.eThe Council,as its name implies, is a Council or Association of Building and Con-struction Trades Unions of Baltimore,and is in turn affiliated with the National Buildingand Construction Trades Department,AFL-CIO.TheCouncil is composed of delegatesfrom its affiliated unions, who are allotted representation in proportion to their totalmembership,and its executive board is composed of business representatives of theaffiliates.7The General Counsel and the Charging Parties herein appear to contend that theactivitieswhich comprise the subject matter of these proceedings were a part and con- -BRICKLAYERS, MASONS AND PLASTERERS, ETC.373In November 1954-John J. McCartin, then general organizer for the United As-sociation of Journeymen & Apprentices of the Plumbing & Pipefitting Industry ofthe United States and Canada, was assigned (by the last named organization) tothe Baltimore, Maryland, area to iron out a situation wherein mechanical tradescontractors (subcontractors), observing union-shop conditions insofar as their ownemployees were concerned, were contracting for work with open-shop general con-tractors, and, consequently, union workers of the mechanical trades contractors andnonunion employees of other employers were working side by side on constructionprojects.McCartin arranged for weekly meetings between unions representing me-chanical trades workers 8 and contractors (subcontractors) employing mechanicaltrades workers and endeavored to find a solution to this and other problems con-cerning this group.There is no evidence of any connection between this group(the group of union and employer officials in the Mechanical Trades field whichmet as a unit to try to solve problems confronting them) and the Baltimore Buildingand Construction Trades Council (except that the unions are affiliated with theCouncil) or between this, group and the Joint Conference Planning Group and/orJointConference Board, hereinafter discussed.However, the Unions and theemployers associated with the mechanical trades, the latter as members of employerassociations, did participate in the Joint Conference Planning Group and Joint Con-ference Board activities.In November and December 1954 certain employers concerned,inter alia,aboutsituations calling for union members and nonunion employees to work side by sideon construction projects attempted to create an organization to be known as theBuilding Trades Employers' Association of Baltimore, Maryland, which was to becomposed of employers and was to have as one of its objectives to "conduct policynegotiations with the" Baltimore Building and Construction Trades Council "on anequivalent basis."Apparently this organization never actually materialized. Inany event, it never met with the Council.Also, this organization did not participatein the activities of the Joint Conference Planning Group and/or Joint ConferenceBoard (hereinafter referred to) although some, but not all, of the employers in-terested in forming this organization, are members of employer associations whichparticipated in the activities of the Joint Conference Planning Group and/or JointConference Board.The Joint Conference Planning Group and The Joint Conference BoardBy letter dated December 3, 1954, the Baltimore Building and Construction TradesCouncil through its president, Frank Clark Ellis, requested the assistance of theBuilding and Construction Trades Department, and of international unions affiliatedwith the Building and Construction Trades Department "to lay plans to help thenonunion situation in Baltimore and vicinity" ("to work out a policy of operationto clear up the open-shop conditions").By letter dated December 20, 1954, theBuilding and Construction Trades Department disclosed the Council's request forassistance, scheduled meetings in Baltimore for January 6 and 7, and requested thevarious international unions to assign representatives to attend these and othermeetings to develop and carry out "an organizing plan in Baltimore, Maryland, forthe purpose of combating the very serious nonunion condition which now existsin that area." 8tinuation of the Council's campaignto require. open-shop contractors to hire all theirmanpower through the Council's affiliatedunionsThe Council, on the other hand,seems to contend that the course of action involved herein was not a continuation ofthe campaign found unlawful in theStover Steelcase, that assuming it was such a con-tinuation it was taken with full awareness of the pitfalls and problems presented bythe National Labor Relations Act and the provisions of that statute were not violated,and that, in any event, the Council is not responsible for the acts which the GeneralCounsel herein contends violated the statute, i e , the strike and accompanying activity.8 Plumbers, steamfitters, electrical workers, and sheet metal workers.8 The letter was addressed to "General Presidents National and International Unionsaffiliatedwith the Building and Construction Trades Department, AFL" and reads asfollows :We have received a formal request from Frank Clai k Ellis, President of theBaltimore, Maryland, Building and Construction Trades Council for assistance fromour department and all our International Union affiliates to initiatean organizingplan in Baltimore, Maryland, for the purpose of combating the very serious non-union condition which now exists in that area.You are familiar with the previous unsuccessful attempts we have made to spuran organizingdrive in Baltimore, but it is my opinion from the information we 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the morning of January 6 the representative from the Building and ConstructionTradesDepartment (Frank 'Bonadio, secretary-treasurer) and the internationalrepresentatives 10 held a meeting among themselves and discussed the "nonunion"conditions prevailing in the area. In the afternoon Bonadio and these internationalrepresentativesmet with Baltimore representatives of the building trades unions 11and again discussed the "nonunion" conditions in Baltimore.Various means ofcombating the "nonunion" situation, including a plan similar to that finally evolvedby the Joint Conference Board, namely the Standard Agreement, were discussed, andthe various local representatives (business agents) agreed that whatever means theinternational representatives decided upon, they (the business agents) would seekto make effective.On January 7, 1955, both local and international representatives met with a groupof contractors (employers) and discussed means of combating the "nonunion" con-ditions and of improving the relationship between the employers and the unions.One of the problems discussed concerned means of eliminating situations where unionmembers of subcontractors would work on projects operated by open-shop generalcontractors (situations where union employees of the subcontractors and nonunionemployees of other employers would be working side by side).Various means ofhandling this and other problems concerning this employer-union group were dis-cussed, and it was decided that further meetings should be held at which a groupreceive that all of the building trades unions in Baltimore are now very much con-cerned and anxious to support a sensible, legal and constructive organizing plan.In view of these circumstances and the seriousness of the situation I have takenthe liberty of making the following arrangements in which we request your co-operation in having an organizer from your organization assigned to help developthis plan and to take whatever steps are necessary to have the localunions inBaltimore wholeheartedly support the plan which will eventually be consummated1. International Representatives will meet on Thursday, January 6, 1955, at tena in , at the Sheraton-Belvedere Hotel, Baltimore, for the purpose of getting ac-quainted with one another and the job ahead2.The organizers will meet with the Business Agents from the various localunions for lunch on the same day and a general meeting will be held Immediatelyafter lunch3.On Friday, January 7, 1955, the International Representativesand BusinessAgents will meet with a representative group of union contractors, both general andsub, for the purpose of obtaining general information from both sides in order thatwe might proceed in a harmonious atmosphere.Because some of the local unions are not affiliated with the Baltimore Council andothers are not actively participating in the Council affairs because of lack of interest,itwould be helpful If you would direct your organization to participate in thisprogram in order that we may have 100 percent cooperation which will be necessaryfor this plan to be a success.The plan will no doubt necessitate regular attention and advice from the Inter-national Representatives in order that the organizing drive in Baltimorebe successful.Hoping that these arrangements meet with your approval and looking forward tothe wholehearted cooperation of all of the International Unions together with thelocalunions in the area in this all important situation, I remainFraternally yours,(Signed)Frank Bonadio,FRANK BONADIO,Secretary-Treasurer.'0Thomas A.Murray, United Brotherhood of Carpenters&Joiners ; Juel D. Drake,International Association of Bridge,Structural&Ornamental Iron Workers ; M. rancher,InternationalHod Carriers'Building&Common Laborers'Union; Leo Nazdin, Inter-nationalHod Carriers'Building&Common Laborers'Union;Thomas D. Turnbull,Operative Plasterers'&Cement Masons'International Association;Leon Brodeur, Wood,Wire, & Metal Lathers International Union; Frank Bonadio,secretary,Building andConstruction Trades Department;John J McCartin,United Association of Journeymen& Apprentices of the Plumbing&Pipe Fitting Industry: Charles Donahue,United Asso-ciation of Journeymen&Apprentices of the Plumbing&Pipe Fitting Industry ; AlbertEvans, International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers ;'JohnV. Kearney,International Brotherhood of Boilermakers,Iron Ship Builders,Black-smiths,Forgers & Helpers, Mitchael T. Menotti,Bricklayers,Masons and PlasterersInternational Union;Carl G. Scholtz,International Brotherhood of Electrical Workers.n Bonadio and Ellis conferred about the date and place of these meetings and Ellisadvised the local representatives of the meeting. BRICKLAYERS,MASONS AND PLASTERERS,ETC.375representing various contractor associations(employer associations)would meetwith a committee of labor representatives.iaThereafter,numerous meetings wereheld between representatives of employer associations 13 and international repre-sentatives of international unions affiliated with the Building and Construction TradesDepartment.The meetings of the latter groups prior to March 24, 1955,are re-ferred to herein as meetings of the Joint Conference Planning Group.The meetingsafterMarch 24 are referred to as meetings of the Joint Conference Board. It iscontemplated that gradually the international representatives will be replaced bybusiness agents of the various local unions involved.However,to date businessagents have attended Joint Conference Board meetings only in a capacity of alternateto their respective international representative and have had no vote when theinternational representative was also present.v The events of the January 6 and 7 meetings were described to the "General Presi-dents National and International Union's affiliated with the Building and ConstructionTrades Department,AFL" by Mr Bonadio's letter of January 10,1955, as followsDEAR SIRS AND BROTHERS The following is a brief report of the meetings heldin Baltimore on January 6 and 7, 1955,for the purpose of developing an organizingcampaign in that areaIn keeping with the sequence of meetings as outlined in our letter to you theorganizers met on Thursday morning,January 6, and they were given an opportunityto acquaint themselves with the situation as it presents itself in the Baltimorearea.Most of the organizers were familiar with the nonunion conditions becauseof previous meetings and also because some of them have been working in the areaon an individual basis for the past several months.Following the organizers meeting we held a Joint meeting of representatives ofthe building trades unions in Baltimore which was very well attended and everyonewas given an opportunity to make statements regarding the situationItwasunanimously agreed at both of these sessions that this present organizing drivemust succeed if we expect to maintain any semblance of organization in the build-ing trades industry in Baltimore.Itwas further agreed that in order for thiscampaign to succeed it must be spearheaded by the organizers working very closelywith the local representatives.The following day, both local and international representatives met with a groupof contractors,both general and specialty contractors,and the contractors werecalled upon to give their views and cooperation in this campaign.The contractorsmade it clear that they could not much longer tolerate the present condition inBaltimore and be expected to operate a union shop.After a lengthy discussion it was suggested that a committee of representativesof the various contracting associations,including of course the AGC, should meetwith a like committee of labor representatives.I took the position,which wasaccepted that the labor committee would be made up of one international representa-tive of all International Unions affiliated with our Building and Construction TradesDepartment.I was requested to preside over this series of meetings which I did, but suggestedto the organizers during their meeting that they should appoint a chairman amongthemselves for future meetings.We agreed to hold a meeting of the Joint committees,contractors and organizers,to be held on Wednesday,January 19, 1955, at ten a.in.at the Park Plaza Hotel,Baltimore,and I earnestly request that you have an International Representativefrom your organization in attendance at this meeting,ifpossible,the same repre-sentative who attended the January 6-7 meetings for at least the early stages ofthe development of this program.Iwould also like to recommend that in order to keep all of the local unions inBaltimore coordinated in one unit that the organizers,or as many as possible, meetat least once a week in order to keep this program rolling in a successful manner.We are enclosing list of International Representatives in attendance at the recentmeetings.With best wishes, I amFraternally yours,(Signed)Frank Bonadio,FRANK BONADIO,Secretary-Treasurer.13The employers formed (on or about January 18,1955)an organization,known asAssociated Construction Employers of Maryland or ACE, to meet with the committeeof labor representatives. 376DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Standard AgreementThe Joint Conference Planning Group, as a means towards solving the problemsinvolved, evolved a document known as the Standard Agreement and determinedthat this Standard Agreement should be incorporated by reference into, and madea part of, agreements between local unions and individual employers.The StandardAgreement itself was to be signed by employer associations rather than by individualemployers, but local unions in their negotiations with individual employers were toinclude in their agreements paragraphs incorporating into the local agreements theterms of the Standard Agreement.The Standard Agreement was drawn in com-pleted form on or about March 24, 1955.Thereafter efforts were made byvarious employers and employer groups, union officials and representatives fromthe Joint Conference Board to secure appropriate signatures on documents makingthe Standard Agreement effective.The Standard Agreement is involved in these proceedings because of Article IIIthereof, the pertinent portions of which read as follows: 14Paragraph1.No member or members of the party of the second part shallleave his work because non-union men in some line of work or trade otherthan construction are employed on any building or job.Paragraph2.This agreement shall not be construed to require any workertowork with non-union workmen engaged in construction, nor to work formembers of the parties of the first part on any building or job for any firm orperson having construction work done in the Baltimore area by nonunion work-men, provided in either or both cases mentioned in this paragraph, the unionof the trade in which such non-union men are working is a member of an Inter-national Union which is affiliated with the Building and Construction TradesDepartment of the A F of L, and has a similar agreement with a recognizedassociation of employers.However, member of the party of the second partshall not leave the work for at least 48 hours after the facts, with conclusiveproof thereof, shall first have been filed with the Joint Conference Board.This record shows, as indicated above, that the Baltimore Building and Construc-tion Trades Council instigated the movement which resulted in the Standard Agree-ment.However, there is no evidence that after the initial instigation of this move-ment the Baltimore Building and Construction Trades Council (as a unit) had anypart in the evolution of the Standard Agreement.While the record reveals thatEllis (president of the Council), the members of the Council's executive board (seefootnote 5), and other officers of the Baltimore Building and Construction TradesCouncil attended some of the Joint Conference Planning Group and/or Joint Con-ference Board meetings, it also 'shows they attended these meetings as representativesof the various locals of which they were business agents or as alternates to theirvarious international representatives.There is no evidence that they attended asrepresentatives of the Baltimore Building and Construction Trades Council.Further-more, the evidence reveals that certain international representatives stated they wouldnot participate in the Joint Conference Planning Group, and presumably the JointConference Board, if the Baltimore Building and Construction Trades Council wasalso a participant.The record further reveals that no one claiming to represent theBaltimore Building and Construction Trades Council appeared at the meetings of theJoint Conference Planning Group and/or Joint Conference Board.15This recordinfers that the Standard Agreement was discussed at meetings 'of the Council but thedetails of such discussion are not disclosed.The record reveals further that theCouncil,as a unit,has not contributed any financial support to the Joint ConferencePlanning Group or the Joint Conference Board.DirectoriesFor a number of years prior to and including 1954, the Baltimore Building andConstruction Trades Council published and distributed a directory listing, among14At the hearing before the Trial Examiner, counsel for the General Counsel contendedthat the portion of the Standard Agreement quoted above is illegalper se.The TrialExaminer ruled adversely to the General Counsel's position.The Trial Examiner hasreconsidered this matter and in the light of the current decisions of the Board adheresto the ruling made.u However,theminutes of the Joint Conference Board for its meeting of June 15,1955, lists among those present "Thomas E Bracken[a lawyer who has representedthe Council for several years] guest, Balto Bldg & Constr Trades Council" ; and statesinter allathat Bracken "spoke on the subject of the legal implications of the StandardAgreement. . . . BRICKLAYERS, MASONS AND PLASTERERS, ETC.377other things, contractors employing members of unions affiliated with the Council.No such directory was issued in 1955.However, in 1955, the Joint ConferenceBoard published and distributed a directory (an original and two revised directories)listing,among other things, contractors who had signified a willingness to abideby the terms and conditions of the Standard Agreement.Counsel for the GeneralCounsel contends that the directory issued by the Joint Conference Board was issuedin lieu of, and as a substitution for, the directory normally issued by the BaltimoreBuilding and Construction Trades Council.The Council disputes this position.The record reveals that during 1955, a directory committee of the Council wasfunctioning, but because of disagreements among unions affiliated with the Councilas towhether certain contractors should be listed in its directory, the Council wasnot successful in issuing a directory for the year 1955.Concerning the directory issued Eby the Joint Conference Board, the record revealsthat this directory was issued by the Joint Conference Board, was prepared byemployer and labor representatives participating in the activities of the Joint Con-ference Board,1e and was financed by the Joint Conference BoardThere is noevidence that the Baltimore Building and Construction Trades Council participatedin the assembling of information for this directory or in the publication and issu-ance thereof, or in the financing of such a directory.The only affirmative evidenceof a connection between the Baltimore Building and Construction Trades Counciland this directory consists of evidence that some of the unions affiliated with theCouncil and also members of the Joint Conference Board, participated in the prepa-ration of this directory, and of testimony concerning certain remarks by FrankClark Ellis, hereinafter noted.On the basis of the record the Trial Examiner finds that the evidence does notsupport a position that the directory distributed by the Joint Conference Board wasissued in lieu of, and as a substitution for, the directory normally issued by theCouncil.The Strike and ThreatsFor several years prior to March 31, 1955, Selby-Battersby operated its businessunder contracts with the Unions involved herein 17 and operated under union-shopconditions insofar as its own employees were concerned.During 1955 certainefforts were made to secure a new contract for the period following March 31, 1955,the date on which the agreement concerning Selby-Battersby's tile and terrazzomechanics (the agreement with Tile and Terrazzo Workers Local No. 4, Bricklayers,Masons and Plasterers International Union of America, AFL-CIO, herein referredto as Local 4) expired. In the past, negotiations, leading to contracts covering theemployees, represented by Local 4 were conducted between representatives of Local4 (Frank Clark Ellis, business agent and recording secretary of Local 4 and alsopresident of the Baltimore Building and Construction Trades Council was theprincipal negotiator for Local 4) and representatives of the Tile, Terrazzo andMarble Contractors Association, of which Selby-Battersby was a member. In 1955the same negotiators (in 1955 Charles Squires, district manager of the Baltimorearea for Selby-Battersby and also president of the Tile, Terrazzo and MarbleContractors Association was one of the negotiators for the Tile, Terrazzo andMarble Contractors Association) endeavored to negotiate a contract covering tileand terrazzo mechanics 18 for a period beginning about April 1, 1955.These nego-tiatorsmet on several different occasions during January, February, and March 1955(2 meetings in January, 3 or 4 during February, and 1 or 2 during March).At the meetings in January and the first and second meetings in February 1955the negotiators discussed wages, travel time, and certain fringe benefits, i. e., healthand welfare fund payments.At the time of the last meeting in February and theMarch meetings between the representatives of Local 4 and the representatives ofthe Tile, Terrazzo and Marble Contractors Association the Standard Agreement intentative form had been drafted and was under consideration by the Joint Confer-ence Planning Group and the last meeting in February and the meetings in March1sThis directory was prepared in the following manner.Variousunions and someemployers participating in the activities of the Joint Conference Board submitted to acommittee, appointed by the Joint Conference Board to prepare and distribute a directory,names of contractors and unions to be listed in the directory and the committee listedin the directory those contractors and unions whose names were supplied to it.17There have been no contracts to which the Baltimore Building and ConstructionTrades Council was a party.18Apparently covering tile and terrazzo mechanics employed by Selby-Battersby andalso tileand terrazzo mechanics employed by other tile and terrazzo contractors. 378DECISIONSOF NATIONALLABOR RELATIONS BOARDbetween representatives of Local 4 and representatives of the Tile, Terazzo andMarble Contractors Association were taken up with statements of position concern-ing the Standard Agreement.Ellis stated at thesemeetings_ that any agreementarrived at by this group would have to incorporate therein the terms of the StandardAgreement, that the Standard Agreement had been developed by the international(Ellis did not name the international concerned), and that he was not freeto nego-tiate concerning this matter, it (the Standard Agreement) had to become a partof any contract they agreed upon.19The representatives of the Tile, Terrazzo andMarble Contractors Association objected to this procedure, stating that article III(the pertinent portion of which is set forth above on page 376) would cause theirparticular employers (there were three representatives for the Tile, Terrazzo andMarble Contractors Association and each spoke) to lose business by prohibitingthem (the particular employers-in fact all of the members of the Tile, Terrazzoand Marble Contractors Association) from doing business with open-shop generalcontractors.At a meeting of the Joint Conference Board held on or about March 24, 1955,20a committee consisting of McCartin, Menotti, Brodeur, Sorenson, Blumenthal, andFrack 21 was appointed to meet with tile and terrazzo contractors 22 "to explainthe Standard Agreement." Such a meeting was held on or about March 29, 1955.At this meeting 23 Menotti requested that the employers present sign the StandardAgreement.The employers protested that they (the employers) could not do so(sign the Standard Agreement) because they did a lot of work for open-shop con-tractors and under the terms of the Standard Agreement they would no longer bepermitted to work for open-shop contractors.Menotti then said he "realized thiswould hurt us [the employers] for the first few months, but eventually it wouldbenefit us by bringing a lot of open-shop contractors into line."Arconti statedhe did not "like the color of the horse you [Menottil are running" and Menottireplied "we are going to run the horse whether you like its color or not."Thismeeting ended with an understanding that the employers "were givenmore timeto think over the Standard Agreement."At a meeting held on April 5, 1955, called by Ellis and attended by certain unionofficials (Ellis,Menotti,Boll,Poggioli)and certain employerrepresentatives(Squires,Arconti,Michalak and Pizza)24Ellis,Menotti, and Boll attempted to"Ellis denied telling the negotiators at the March negotiation meetings that "theyhad to sign that agreement [Standard Agreement] before they did anything else" TheTrial Examinerfindsthe facts to be as noted above.20 There is no evidence that Ellis attended this meeting2'McCartinwas general organizer, United Association of Journeymen & Apprentices ofthe Plumbing & Pipefitting Industry of the United States and CanadaMenottiwasInternational representative, Bricklayers,Masons & Plasterers International Union ofAmerica, AFL-CIO.Brodeurwas International organizer, Wood, Wire & Metal LathersInternational Union.Sorenson, Blumenthal,andFrackwere employerrepresentativesat meetingsof the Joint Conference Board27AlI ofthe contractors in the Baltimore area engaged in the combinationof tile andterrazzowork and all contractorsengaged interrazzo, but not tile,work operate underunion-shop conditions insofar as theirown employeesare concernedS9 Thetileand terrazzocontractors at this meeting were Selby-Battersbyby Squires,Ace Tile Company by Maze, Acme Tile Company by Pizza, Atlas Tileand TerrazzoIncorporated by Arconti,HilgartnerMarble Company by Dappritch, and Pete Profit &Company by Charles G. Mortals.u Ellis at this time was business agent and recordingsecretaryfor Local 4 and alsopresidentof the Baltimore Building and Construction Trades CouncilThere is noevidence that Ellisattendedthismeeting as a representativeof the Council.Squirestestified concerning Ellis' presence at this meeting"my understanding,Mr. Bracken, isthathe (Ellis] wasrepresenting Local 4."Menotti was international representative,Bricklayers,Masons and Plasterers International Union of America, AFL-CIO.Boll wasbusinessagent,Tile and MarbleHelpers and Polishers Local No 29, International Asso-ciation of Marble Slate and Stone Polishers, Rubbers & Sawyers,Tile and Marble Setters'Helpers,Marble Mosaic and TerrazzoWorkers' Helpers, AFL-CIO andwas internationalrepresentative,International Association of Marble Slateand StonePolishers,Rubbers &Sawyers,Tile and Marble Setters' Helpers,AFL-CIO.Poggioliwas business agent,TerrazzoHelpersLocal No. 81,InternationalAssociation of Marble Slate and StonePolishers,Rubbers & Sawyers,Tile and Marble Setters' Helpers,MarbleMosaic andTerrazzoWorkers'Helpers,AFL-CIO.SquireswasdistrictmanagerforSelby-Battersby.Arconti was president of Atlas Tileand TerrazzoIncorporated.Michalakwas a representativeof AssociatedTile and Marble Contracting Company.Pizza was arepresentativeof AcmeTile Company. BRICKLAYERS, MASONS AND PLASTERERS, ETC.379persuade the employers present to sign the Standard Agreement.The employerswere given the names of certain employers and unions who had signified an in-tention to be bound by the terms of the Standard Agreement and were told that adirectory "was being made up listing the names of all signatories to the StandardAgreement and that the signatories to the Standard Agreement could do businessonly with other signatories to the Standard Agreement," and were asked why they(the employers present) could not go along with it (the Standard Agreement).The employers stated they could not agree to the Standard Agreement because ofthe terms thereof affecting work for open-shop contractors (the provisions of theStandard Agreement which the employers stated were objectionable are set forthabove herein.)"When the meeting broke up, Mr. Ellis and Mr. Menotti said sofar as they were concerned, we [the employers present] had to sign the standardagreement.They would give us more time to think it over, and if we needed anyfurther information, we could contact either Mr. Ellis or Mr. Menotti."On or about April 8, 1955, another meeting between certain union officials (Ellis,25Menotti, Boll and Poggioli) and certain representatives of tile and terrazzo con-tractors (Squires, a representative of Selby-Battersby; Arconti, a representative ofAtlas Tire and Terrazzo Incorporated; Pessaro, a representative of A. Pessaro &Company; Michalak, a representative of Associated Tile and Marble Company; andProfili, a representative of Pete Profili & Company) was held.The contractorspresent were informed that the purpose of the meeting was to discuss again theStandard Agreement.The contractors were told that they had to sign the StandardAgreement and Ellis stated he would agree to hold wages at the then current level"for a period of six months if we [the employers] would sign [the Standard Agree-ment]."Some of the contractors present accepted these terms and a memorandumof understanding was drafted and executed. Squires asked what would happen ifSelby-Battersby "did not sign the Standard Agreement" and Ellis told him (Squires)Selby-Battersby "would not have union men for" its jobs. Squires did not sign thememorandum of understanding and Ellis inquired when Squires "would have adecision as to whether the Company [Selby-Battersby] would sign the StandardAgreement or not." Squires told Ellis "that the Company's counsel was out of town,and thatas soon asI [Squires] heard anything, I would call him [Ellis]." Squires,the only witness testifying about this meeting, then left the meeting.In a telephone conversation on April 11, 1955, Ellis asked Squires if he (Squires)had a decision yet as to whether Selby-Battersby was going to sign the StandardAgreement and Squires told Ellis that he did not have such a decision.Ellis toldSquires a list of signatories to the Standard Agreement was being made up andwould be sent to contacts in the building field 25 and gave Squires until 2 o'clockthat day for Selby-Battersby's decision aboutsigningthe Standard Agreement.On April 12, Ellis again inquired of Squires whether Selby-Battersby had reacheda decision aboutsigningthe Standard Agreement and was informed that it (Selby-Battersby) had not.Ellis then told Squires that Selby-Battersby's name would notappear in the directory (the Directory of Contractors who had signifieda willingnessto abide by the terms of the Standard Agreement-the directory issued by the JointConference Board) and that when he (Ellis) was called by contractors he (Ellis)would have to tell them (the contractors) that Selby.Battersby was "nonunion"and that they (the contractors) could not accept Selby-Battersby bids.On April 13, 1955,Ellis againinquired whether Selby-Battersbywas going-tosign the Standard Agreement and Squiresagain toldhim Selby-Battersby had notreached a decision about this matter.Ellis then told Squires that Menotti (inter-national representative of the Bricklayers) had expressed a willingness "to sit downwithsomeone inauthority" from Selby-Battersby "to discuss the Standard Agree-ment" and that he (Ellis) had been instructed "to pull" Selby-Battersby employeesthe next day if Selby-Battersby did not have a decision (aboutsigningthe StandardAgreement).Ellis also told Squires that the "directory was being mailed out by theInternational" and that Selby-Battersby'snamewould not appear in the directory.Squires told Ellis he (Squires) would inform Selby-Battersby officials at the principalplace of business of Selby-Battersby in Philadelphia about Menotti's "willingness todiscuss the standardagreement."On April 14, 1955, Philip Cloyes,manager ofbuildingcontractsdepartment ofSelby-Battersby, whose officewas inPhiladelphia, telephoned Ellis, inBaltimore,21 There is no evidence that Ellis attended this meeting as a representative of theBaltimore Building and Construction Trades Council.88At this time the Joint Conference Board was in the process of drafting a directoryand, presumably, Ellis' reference to a list being sent contacts in the building field re-ferred to the list Local 4 was to submit to the directory committee of the Joint Con-ference Board. 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDand asked "What is all this about we are going to pull our men if you don't signthe Standard Agreement" and Ellis answered "It is not up to me. It is out of myhands.You have got to talk to Mr. Menotti." Cloyes told Ellis he (Cloyes) didnot know Menotti and wanted to talk to him (Ellis). Ellis then asked why Selby-Battersby would not sign the Standard Agreement.Cloyes told him that it (theStandard Agreement) was objectionable because it deprived Selby-Battersby of over60 percent of its business in Baltimore and that he (Cloyes) would have to talk toSelby-Battersby's counsel, who was out of town, before he (Cloyes) could answerwhether Selby-Battersby would sign the Standard Agreement.Ellis told Cloyes "I'llgive you until noon tomorrow to give me an answer on the thing." This conversationconcluded with a promise by Cloyes to give Ellis "an answer either the next day or theday after."On April 15 or 16, 1955, Cloyes and Ellis again conferred via telephone and Cloyestold Ellis that counsel for Selby-Battersby was still out-of-town but that Selby-Battersby had decided "we were not going to sign it [the Standard Agreement]."Ellis replied "that is all that I wanted to know" and hung up the telephone.On or about April 18 or 19, 1955, Fred Windsor, executive secretary of the TileContractors of America, Inc., talked to Cloyes via telephone and it was agreed (be-tween Windsor and Cloyes) that Cloyes would talk with Menotti if he (Menotti)"got in touch with Cloyes."On April 19, Menotti talked to Cloyes via telephoneand a meeting between them was scheduled.On or about April 20, 1955, Cloyes, Squires, and Dominic Locilento, Selby-Battersby's superintendent of production,conferred with Menotti,Ellis,Boll, andPoggioli.Menotti, Ellis, and Boll tried to persuade the representatives of Selby-Battersby to sign the Standard Agreement and during the course of the discussionEllis displayed a copy of the directory distributed by the Joint Conference Boardand told Cloyes that if Selby-Battersby did not sign the Standard Agreement "I havegot to leave your name out of this. ..Cloyes, protesting that the StandardAgreement would cause Selby-Battersby to lose considerable business,refused to signthe Standard Agreement and then asked "what happens [now]?"Menotti answered"that is up to Mr. Ellis," and Cloyes then asked Ellis "what does that mean, Clark?"and Ellis replied "you don't have any men working for you. That is all."A special meeting of the members of Locals 4, 29, and 81 who were employeesof Selby-Battersby was scheduled for April 21, and the business agents of theselocals(Ellis, Boll, and Poggioli)told the employees to attend this meeting.At themeeting onApril 21, which wasattendedby Ellis,Menotti, Boll, andPoggioli, and substantially all of Selby-Battersby's Baltimore,Maryland, tile andterrazzo employees, the employees were told (by Menotti) that Selby-Battersbyhad refused to sign the Standard Agreement, that they (the employees) could 'notwork any more for Selby-Battersby, that if they (the employees) did not like theway "we are running this, you can put your books [union books] on the table"and the members of Local 4 (the mechanics) were polled (by Ellis) as to whetherthey were "with the union or against it."The employees were also asked whetherthey wanted work outside the vicinity of Baltimore.After leaving the meeting with the union officials, noted in the paragraph imme-diately above, the employees went to Selby-Battersby's office in Baltimore andreported to Selby-Battersby's officials what had occurred at the meeting with theunion officials and informed them that they (the employees) were not going to work.The employees returned to work for Selby-Battersby on or about June 5, 1955. Theydid not work for Selby-Battersby between April 21 and June 5.At the time of the cessation of work (on April 21) Selby-Battersby was a sub-contractor on certain projects then under construction and Selby-Battersby's em-ployees had been working at these construction sites. Some of these projects wereprojects of open-shop general contractors, namely, Garden Construction Corporationand Albert H Cohen,trading asFrederick Construction Company.27On April 23 or 24, Cloyes telephoned Theodore Medford, executive secretary forThe National Terrazzo and Mosaic Association, Inc., and Fred Windsor, executivesecretary for The Contractors' Association of America,Inc ,28 andthrough them(Medford and Windsor) arranged for a meeting on April 26, with officials of theBricklayers,Masons and Plasterers' International Union of America.On April 26, Selby, Cloyes, Squires, Medford and Windsor conferred in Washing-ton, D. C., with John Murphy, secretary of the Bricklayers, Masons and Plasterers'InternationalUnion of America, Thomas Murphy, treasurer of the last namedThere was no evidence that any direct attempts were made to get Carden Construc-tion Corporation or Frederick Construction Company to sign the Standard Agreement29 Selby-Rattersby is a member of each of these employer Associations. BRICKLAYERS, MASONS AND PLASTERERS, ETC.381organization,MikeMenotti, international representativeof the last namedorganization, and Frank Clark Ellis, business manager and recording secretary ofTile and Terrazzo Workers Local Union No. 4 (an affiliate of the last named organ-ization-Ellis was also president of the Baltimore Building and Construction TradesCouncil).At this meeting Selby and Cloyes stated that Selby-Mattersby was a unionsubcontractor doing work for both union and open-shop general contractors andthat if Selby-Battersby signed the Standard Agreement it (Selby-Battersby) wouldhave to forego (because of article 3 of the Standard Agreement which is quotedherein on page 376) approximately 60 percent of its (Selby-Battersby)Baltimorebusiness and that they "could not understand why" Selby=Battersby was being askedto "forego" this business.Tom Murphy stated Selby-Battersby was "not being singledout" and stated that "most" of the "otherunionsubcontractors had already signed theStandard Agreement."Selby then commented that Selby-Battersby was troubledby the "tremendous financial sacrifice" being asked of it (Selby-Battersby) and TomMurphy then indicated the union officials were cognizant of the problems involvedbut they (the union officials) did not anticipatea longhardship upon Selby-Battersbyif it signedthe Standard Agreement and said "the Bricklayers had spent already$45,000 to $50,000 on this program in Baltimore and that his union was one of only19 building trades unions involved," and that was a lot of money," and (TomMurphy) asked Selby if he (Selby) "thought for a minute they were going to let thatmoney go down the drain." Selby asked the union officials "whether they felt thatthrough this programin Baltimoretheywere goingto be able tounionizesuch largegeneral contractors as Mullan and Knott" 30 and Menotti replied that "they did notexpect to be able to do anything about Mullan.He was too big. But they expectto geta lot ofopen-shop contractors to becomeunion."As a part ofhis contentionthat Selby-Battersby should not be required to sign the Standard Agreement, Selbycommented that Selby-Battersby had provided continuous employmentto its em-ployees and in order to do this had at times sent employes "to various shipyardsthroughout the country in which we (Selby-Battersby) had contracts,"and Ellisthen said "Well, if you don't sign the agreement, we are going to go after yourmen in theshipyards" and John Murphysaid"Mr. Ellis, it is your dutyas a repre-sentativeof the American Federation of Labor to get into the shipyard."The unionofficials were asked if it was possible to get the Selby-Battersby employees back towork and if the union wouldfurnish mento complete current projects contracted forwith union contractors and John Murphy replied "No action could be takenuntil we(Selby-Battersby) had given them a decision [aboutsigningthe Standard Agree-ment]."This meeting concluded withan understandingthat Selbywas going to givefurther consideration to the matter of whether Selby-Battersby would sign the Stand-ard Agreement or possiblyclose itsBaltimorebusiness.'On May 3, 1955, the charges involved in theseproceedingswere filed.On May 4, 1955, telegrams were sent to Selby-Battersby employeesworking ina shipyardin Baltimore(tomembers of Resilient Floor Decorators Local 1754, ofUnited Brotherhood of Carpenters and Joiners of America) reading asfollows:You are no longer to work for Selby-Battersby and Company as they have failedto signthe agreement.EARLE E. BURGAN,President, Local 1774[sic]Baltimore, Maryland.However, the next morning (May 5), Burgan contacted the shipyard workers andtold them to continue working.The shipyard workers did not cease working.Burgan testified he sent the aforementioned telegrams and canceled the instructionscontained thereon on his own volition and denied that Ellis "ever discussed theSelby-Battersby Standard Agreement situation with him."During the period oftime material to the issues in this case Resilient Floor Decorators, Local 1754 ofthe Brotherhood of Carpenters & Joiners of America, was not affiliated with theCouncil.It did participate in the activities of the Joint Conference Board.Ellistestified he (Ellis) did not converse with Burgan during 1955.After observing thedemeanor of witnesses and analyzing the record herein the Trial Examiner is notpersuaded that Burgan took the action noted above on his own volition.Further-2'There are approximately 19 building trades unions affiliated with the Baltimore Build-ing and Construction Trades Council3'Mullan Conti acting Company and HeniyA Knott,Inc, two large open-shop generalcontractorsU There is no evidence that the Council or the Joint Conference Board was made awareof this meeting of April 26 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDmore,it stretches credulity too far to believe that there is no relationship betweenEllis' remarks at theApril26 meeting,the filing of the charges herein on May 3 andBurgan's telegram to the shipyard workers on May 4, 1955.ConclusionsResponsibility of Council-Since there can be no order against the Baltimore Building and ConstructionTrades Council unless the conduct involved herein is attributable to it, the TrialExaminer will consider first whether the Council is chargeable with the acts andconduct involved and, ifit is, then the merits of the allegations of the complaint.In the final analysis the question here is, Was the inducement of employees tostrike part of a joint course of action in which the Council was a participant?Therecord as a whole makes it plain that the Council had in the recent past engaged,unlawfully, in a campaign directed at open-shop general contractors to require themto employ members of its affiliated building crafts unions, that the Council initiatedthe movement which resulted in the formation of the Joint ConferencePlanningGroup and the Joint Conference Board which in turn formulated, and attemptedto carry out, a program directed toward unionization of open-shop contractors, thatsuch a program was the aim of the Council in initiating the movement noted herein,and that those engaged in the activities outlined in this report did so in furtheranceof this objective and program.Under these circumstances, and the fact that theinducementof employees to strike was not because of any dispute with Selby-Battersby other than that Company's acceptingwork from open-shop general con-tractors, it would be manifestlyunrealisticto consider the inducement of employeesto strikein isolationrather than as a part of a series of related acts.-After initiating the current movementto unionizeopen-shop contractors, andobtainingthe personnel (the assistance of the Building and Construction TradesDepartment and of the Internationaland local unions)tomake effective such aprogram the Council as a unit did not take an active part in carrying out the program.However, its president was a major participant in the specific conduct under attack,and the members of its executive board and practically all of its officersand of itsaffiliatedunions wereactive in carrying out the program and .the Council took noaffirmative action to disassociate itself from the activity. In view of the positionof the Councilin relationto its affiliated unions,32 the prior unlawful inducementof employees to strikeengagedin by the Council itself, the activities noted in thisreport, and the benefits to the Council of such activities, the failure of the Councilto disassociate itself from the program under consideration has special significance-itborders upon implied sanction and approval.Furthermore, the statements at theApril 26 meeting about calling shipyard workers off their jobs, followed by instruc-tions from a union not affiliated with the Bricklayers, Masons and Plasterers' Unionimplies that the union spokesmen at the April 26 meeting were acting in more of acapacity than that of representatives for the Bricklayers,Masons and Plasterers'InternationalUnion of America or for Local No. 4 thereof.In view of the foregoing the Trial Examiner concludes that the inducement ofemployees to strike was a part of a total pattern of conduct ina joint venture andthat the Council was not a stranger but a participant in this joint venture.Eachparticipant in a joint venture is responsible for conduct found to be a part of thatventure although each participant may not have engaged actively in a particularphase of the pattern of conduct. (SeeCisco Construction Company,114 NLRB27.)Accordingly, the absence of affirmative evidence that the persons directly con-cerned in the inducement of employees to strikeengaged inthis particular activityon behalf of the Council 93 and the absence of positive evidence that the Council spe-cifically sanctioned or ratified this conduct does not relieve the Council of responsi-bility.Any contention that the Council as a joint venturer, nevertheless, had noreasonto believe that employees would be induced to strike and is therefore" notchargeable with this conduct, is rejected by the Trial Examiner.As noted above,the inducement was one of a series of related acts in a joint venture and on this basisalone the Council is responsible.Furthermore, in view of the position of the Councilin relation to its affiliatedunions andthe prior unlawful inducement of employeesto strike engaged in by the Council itself (seeStover Steelcase,supra)the Council33Thereisa closecommunity of interest between the Counciland its affiliated unionsand the Council, in effect, is a guiding body for the affiliatedunions.'3Ellis, one of the participants, held two offices, one of which was president of theCouncil, but there is no direct evidence that in this particular activityhe was acting on(behalf of the Council. BRICKLAYERS, MASONS AND PLASTERERS, ETC.383was aware of the pitfalls that might be encountered in a program such as that underconsideration and was on notice that in carrying out the current program its affiliatedunions might take their cue from the past conduct of the Council and likewise engagein inducement of employees.In view of the foregoing the Trial Examiner finds and concludes that responsibilityfor the inducement of employees to strike is attributable to the Council.MeritsThe complaint charges the Council with unfair labor practices under severalsections of the Act and the merits of these allegations under the various sectionsspecified will now be considered.8 (b) (4) (A)The evidence establishes that the employees of Selby-Battersby were induced tocease working and that an object of this strike was to force Selby-Battersby to signthe Standard Agreement.Under the facts noted a consequence of Selby-Battersby signing the StandardAgreement would be to cause Selby-Battersby to cease doing business with generalcontractors utilizing Selby-Battersby services unless such general contractors alsosign the Standard Agreement.Consequently, inducement of Selby-Battersby'semployees to strike where an object thereof was to force or require Selby-Battersbyto sign the Standard Agreement also had as an object to force or require Selby-Battersby to cease doing business with general contractors not abiding by the termsof the Standard Agreement.However, such deductive reasoning is not the solebasis for concluding that an object of the strike was to cause Selby-Battersby tocease doing business with open-shop general contractors.The record establishesthat at the time of the strike there was no active dispute with Selby-Battersby exceptfor Selby-Battersby's unwillingness to forego business with open-shop general con-tractors and that a primary object of this strike was to force subcontractor Selby-Battersby to cease doing business with open-shop general contractors unless anduntil such general contractors adopt the terms and conditions of the Standard Agree-ment-an object proscribed by Section 8 (b) (4) (A) of the Act.A major questionfor determination here is, Was the attempt to regulate future 34 dealings by Selby-Battersby with open-shop general contractors (not otherwise identified) 35 a violationof 8 (b) (4) (A)? A similar question was raised inTexas Industries, Inc.,but theBoard in that case disposed of theissuesbefore it without passing upon this par-ticular problem(Texas Industries, Inc.,112 NLRB 923, footnote 2, page 925).Therationaleof the cases approaching this point imply that inducement of employeesto strike for an object proscribed by the Act is no less a violation because it looksto the immediate future or because -the primary employer (the employer with whombusiness is to be discontinued) is not identified except by a class identification.(SeeTexas Industries, Inc., supraandSand Door and Plywood Co.,113NLRB1210 and cases cited therein.)Accordingly, the Trial Examiner concludes andfinds that the conduct which is the subject matter of these proceedings is proscribedby Section 8 (b) (4) (A) of the Act. For reasons heretofore stated under thesection entitled "Responsibility of Council," the Council is chargeable with thisviolation of the Act.8 (b) (4) (B)The General Counsel contends that the inducement of employees of Selby-Battersby to strike for the Standard Agreement had as an object forcing or requiringopen-shop general contractors "to recognize or bargain with a labor organization"which was not the certified representative of the employees of such open-shop gen-eral contractors and that consequently Section 8 (b) (4) (B) of the Act wasviolated.A finding to this effect would not enlarge the scope of the order appro-priate herein and the Trial Examiner deems it unnecessary to pass upon the validityof this contention.(SeeTexas Industries, Inc.,112 NLRB 923, 925.)94The record reveals that if Selby-Battersby had signed the Standard Agreement the pro-visions ofthat agreement set forth above would not have been invoked with respect toprojects then under constructionssThe objective was to regulate future business of Selby-Battersby and the concernswith whom Selby-Battersby was not to do business were not specified except by the generalclassificationopen-shop general contractors.However, it is a reasonable inference thatthe target was the open-shop general contractors with whom Selby-Battersby normally didbusiness 384DECISIONSOF NATIONALLABOR RELATIONS BOARD8 (b) (3)The General Counsel contends that the congeries of the evidence reveals thatthe bargaining table was approached without a sincere desire to solve differencesbut with a fixed determination not to sign any agreement that did not include as apart thereof the clause noted above and that consequently there was a refusal tobargain within the meaning of Section 8 (b) (3) of the Act.The General Counselfurther contends that the attempt to induce Selby-Battersby to execute a contractcontaining such a clause, by encouraging Selby-Battersby employees to strike, wasviolative of this section of the Act.The Trial Examiner deems it unnecessary torule upon these contentions inasmuch as he believes the refusal-to-bargain allega-tions of the complaint must be dismissed regardless of the merits thereof.A finding that the labor organization involved is the representative for the purposesof collective bargaining of the employees concerned is a prerequisite to a finding ofa refusal to bargain under Section 8 (b) (3) of the ActThere is no evidence thatthe Council was the collective-bargaining representative of the employees of Selby-Battersby-the employer with whom the Council allegedly refused to bargain.Accordingly, the Trial Examiner recommends that the allegations of the complaint,to the effect that the Council refused to bargain with Selby-Battersby within themeaning of Section 8 (b) (3) of the Act, be dismissed.8 (b) (2)The record reveals that the Standard Agreement was devised and came intobeing,inter aliaas a means of forcing contractors operating under open-shop con-ditions to change their ways and utilize the services of members of building craftsunions.The record further reveals that at the time of the strike there was nodisputewith Selby-Battersby regarding the employment of members of buildingcrafts unions by that concern or regarding any other conditions of employment ofSelby-Battersby employees except their working side by side with nonunion work-ers.Nevertheless, potent economic pressure was applied to Selby-Battersby toforce that concern to sign the Standard Agreement. In the light of this recorditappears reasonable and logical to conclude that the economic pressure wasexerted to force Selby-Battersby to eliminate as a condition of employment a re-quirement that its employees work side by side with nonunion workers of otheremployers and was also calculated to force open-shop general contractors throughSelby-Battersby to subscribe to an employment policy which would limit employ-ment to members of building crafts unions. (SeeCarrier Corporation,112 NLRB1385, 1386-7 enfd.N. L. R. B. v. United Association of Journeymen and Apprentices,etc.,Local 234,231 F. 2d 447 (C. A. 5) andN. L. R. B. v. Local Union No. 55,et al.,218 F. 2d 226 (C. A. 10).)UnderSand Door and Plywood Co.,113 NLRB 1210, andAmerican Iron andMachine Works Company,115 NLRB 800, unions may induce employers to executecontracts containing clauses similar to the clauses quoted herein and one of theissues now to be considered is, May such inducement be by encouraging employeesto strike?TheSand DoorandAmerican Iron and Machine Workscases also holdthat despite contracts containing such clauses unions may not "approachemployeesof the contracting employer and induce or encourage them... . "There is no morereason for permittingunionsto approach employees before such contracts thanafter the execution thereof.Consequently it appears that inducement of employersto execute contracts containing clauses similar to those involved herein by en-couraging employees to strike are violative of Section 8 (b) (2) of the Act if theusual prerequisite to a finding of a violation is also present-if the inducement isan attempt to cause an employer to discriminate against an employee in violationof Section 8 (a) (3) of the Act.As noted above the object of the strike insofaras Selby-Battersby's own employees were concerned was to eliminate as a conditionof employment a requirement that these employees work side by side with non-union workers of other employers-a lawful objective under theSand DoorandAmerican Iron and Machine Workscases.Accordingly, it is concluded that thestrike was not violative of Section 8 (b) (2) as an attempt to cause Selby-Battersbyto discriminate against its own employees.Since the strike was also aimed at open-shop general contractors a questionarises as to whether this was an attempt to cause these employers to discriminateagainst employees and consequently a violation of the section of the statute nowunder consideration.The economic pressure exerted against open-shop general contractors wasintended to cause these employers to change their ways and adopt an employmentpolicy which would limit employment to members of building crafts unions (seeN. L. R. B. v. Local Union No. 55, etc.,218 F. 2d 226, 232 (C. A. 10)) and the type of BRICKLAYERS,MASONS AND PLASTERERS, ETC.385pressure exerted, though not the direct type usually associated with -8 (b) (2)violations of the Act, was, nevertheless, a type also prohibited by Section 8 (b) (2).(SeeCarrier Corporation, supraandMillwright Local No.2484, 114 NLRB 656.)Section 8 (a) (3) of the Act proscribes employment practices limiting employmenttomembers of unions, except under certain conditions not present herein, andattempts by labor organizations implemented by economic pressure to cause anemployer to engage in such an employment practice are proscribed ,by Section 8 (b)(2) of the Act.Accordingly, the Trial Examiner concludes and finds that theattempt to cause open-shop general contractors to change their ways and subscribeto the employment practice noted above is proscribed by Section 8 (b) (2) of theAct.For reasons heretofore stated under the section entitled "Responsibility ofCouncil," this conduct is attributable to the Council.8 (b) (1) (A)In the light of the entire record herein, including the evidence that Selby-Battersby and all contractors engaged in the combination of tile and terrazzo workand all contractors engaged in terrazzo (but not tile and terrazzo) work operateunder union-shop conditions insofar as their own employees are concerned, theremarks to the employees of Selby-Battersby on April 21, 1955, that they shouldcease work or withdraw from union membership (with the consequent hazard totheir employment) infringed upon the statutory right of these employees, guaranteedin Section 7 of the Act, to refrain from engaging in concerted activity.For reasonsstated in the section of this report, entitled "Responsibility of Council" the TrialExaminer finds this infringement attributable to the Baltimore Building andConstruction Trades Council.The Trial Examiner rejects the contention of counsel for the General Counselthat the rights of employees of open-shop general contractors were also violated.Any restraint or coercion of these employees was too remote to be considered asrestraint or coercion within ,the meaning of Section 8 (b) (1) (A) of the Act.ULTIMATE FINDINGS AND CONCLUSIONSIn summary, the Trial Examiner finds and concludes:1.The evidence adduced in these proceedings satisfies the Board's requirementsfor the assertion of jurisdiction herein.2.Baltimore Building and Construction Trades Council, AFL-CIO, is a labororganization within the meaning of Section 2 (5) of the Act.3.The evidence adduced herein establishes the performance of certain activitieswhich are proscribed by Section 8 (b) (4) (A), 8 (b) (2), and 8 (b (1) (A) ofthe Act.4.The activities referred to in the next preceding paragraph are attributable toBaltimore Building and Construction Trades Council, AFL-CIO.5.By the activities specified in this report and by virtue of its responsibility forsuch activities, Baltimore Building and Construction Trades Council engaged inand 8 (b) (1) (A) of the Act. '6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.7.Theevidence adduced does not establish that Baltimore Building and Con-struction Trades Council refused to bargain with Selby-Battersby & Company inviolation of Section 8 (b) (3) of the Act.8. It is not necessary or prudent to rule upon the contentions that certain of theactivities outlined in this report are proscribed by Section 8 (b) (4) (B) of theAct and that Baltimore Building and Construction Trades Council, AFL-CIO, isresponsible for these activities.[Recommendations omitted from publication.]APPENDIX ATo ALL MEMBERS OF BALTIMORE BUILDING AND CONSTRUCTION TRADES COUNCILPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National LaborRelations Act, notice is hereby given that:WE WILL NOT induce or encourage employees of Selby-Battersby & Com-pany, or any other employer, to engage in strikes or concerted refusals in the423784-57-vol. 117-26 386DECISIONSOF NATIONAL LABOR RELATIONS BOARDcourse of their employment to use,manufacture,process,transport,or other-wise handle or work on any goods, articles,materials or commodities, or toperform any services for their employer, where an object thereof is to force orrequire Selby-Battersby&Company,or any other employer, to cease doingbusinesswithopen-shop general contractors.WE WILL NOT induce or encourage employees of Selby-Battersby & Com-pany,or any other employer,to cease working or performing services for theiremployer,for the purpose of requiring open-shop general contractors to engagein discriminatory employment of members of building crafts unions.WE,WILL NOT attempt to cause open-shop general contractors to discriminatein regard to terms or conditions of employment,except in the manner permittedby Section 8 (a) (3) of the National Labor Relations Act.WE WILL NOT restrain or coerce employees of Selby-Battersby & Company,in the exercise of the rights guaranteed in Section 7 of the National LaborRelations Act, except to the extent that such rights may be affected by an agree-ment requiring membership in a labor organization as a condition of employmentas authorized by Section 8 (a) (3) of the National Labor Relations Act.Signed copies of this notice have been mailed to the National Labor RelationsBoard Regional Director for the Fifth Region(Baltimore,Maryland)for post-ing by Selby-Battersby&Company,that company willing,in all locations wherenotices to employees of Selby-Battersby&Company are customarily posted.BALTIMORE BUILDING AND CONSTRUCTIONTRADES COUNCIL,Labor Organization.Dated----------------By----------------------------------------------(Representative)(Title)This notice must remain posted for 160 days from the date hereof,and must notbe altered,defaced,or covered by any other material.Indegro,Inc., t/a Eddie's Super Markets,PetitionerandRetailClerksInternational Union,Retail Clerks Union,Local#692,AFL-CIO'and Amalgamated Meatcutters&Butcher Work-men of N.A., Local #162, AFL-CIO .2Cases Nos. 5-RM-332and 5-RM-333. February 19,1957DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeRobert W. Knadler, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in these cases, the Board finds :1.The Petitioner, Indegro, Inc., is an association representing 17independently owned grocery stores which use the trade name ofEddie's Super Markets and are located in and around Baltimore,Maryland .3Purchases on behalf of the member stores in 1955 totaled$13,345,000, of which goods amounting to about $10,000,000 originatedoutside the State.The record also contains separate commerce dataIThe name of this Union,herein called the Clerks,appears as amended at the hearing.2Herein called the Meatcutters.3 Indegro,Inc., InMarch 1956, became the successor organization of Eddie's SuperMarkets, Inc.117 NLRB No. 54.